Case 1:20-cv-02769-VSB Document 1-2 Filed 04/02/20 Page 1of 3

AMENDMENT
TO
LORSTAN PHARMACEUTICAL, LLC

OPERATING AGREEMENT

THIS AMENDMENT TO OPERATING AGREEMENT is made and entered into as
of March | , 2018, by Lorstan Pharmaceutical, LLC, a Delaware limited liability company with
offices at 110773 NW 58"" Street, Suite 751, Doral, FL 33178 (“Lorstan’’) and the undersigned.
WITNESSETH:

WHEREAS, the Manager wishes to modify certain terms of the Operating
Agreement to reflect the agreement of the members; and

WHEREAS the Managers and the Members have approved this amendment.
NOW, THEREFORE, for good and valuable consideration, receipt of which is
hereby acknowledged, and the mutual promises contained herein, the parties hereto agree to
amend their understandings as follows:

Ii. Section 3.1 is amended to read as follows:

“3.1 Purpose; Powers. The Company is formed solely for the purposes of (i) for-profit
development, licensing, exploitation, and commercialization of a pharmaceutical
compound identified as silicone oil base compound, or its derivatives, and any existing or
pending patents, which are listed on Exhibit C hereto (the “Core Business”); and (11)
those other businesses which the Company pursues pursuant to the terms of Section 17.1.
The Company, and the Board on behalf of the Company, shall have the power and
authority to do all things necessary or convenient to accomplish its purposes and operate
its business as described in this Article II]. The Company exists only for the purpose
specified in this Article II] and may not conduct any other business without the consent
of the Board and the Majority of the Members.”

De Section 10.1 is amended to read as follows:

“10.1 Allocations of Net Profits and Net Losses from Operations. Except as otherwise
pravided in this Article X, Net Profits, Net Losses, and other items of income, gain, loss,
deduction, and credit of the Company shall be apportioned 70% to Dr. Victor Loria and
30% to John Stanise. Notwithstanding the forgoing Net Profits, Net Losses, and other
items of income, gain, loss, deduction, and credit of the Company derived from
businesses which the Company pursues pursuant to the terms of Section 17.1(a), (b) or
(c)|shall be apportioned 75% to Dr. Victor Loria and 25% to John Stanise.”

   

 
Case 1:20-cv-02769-VSB Document 1-2 Filed 04/02/20 Page 2 of 3

3: Section 17.1 is amended to read as follows:

“17.1 No Other Obligation. Except as otherwise set forth herein, no Member (including
its directors, officers, employees, shareholders, and Affiliates) shall have any obligation
to any other Member or the Company to present any business opportunity to the

Company or to refrain from taking any such opportunity for its own account (individually
or as a partner, member, shareholder, or otherwise) or from recommending any such
opportunity to others, or to refrain from engaging in any business or possessing an
interest in any other business ventures of any nature or description, independently or with

oth

and to any
31,2017 a
MEDICAI

ers, for its own account; provided, however,

(a) Dr. Victor Loria shall be obligated to assign all right, title and interest in
and all inventions which are disclosed in U.S. Application No. 15/665,369, filed July
nd entitled “HAIR IMPLANTS COMPRISING ENHANCED ANCHORING AND
SAFETY FEATURES”, and U.S. Application No. 15/718,637, filed September 28,

2017 and entitled “HAIR IMPLANTS COMPRISING ENHANCED ANCHORING AND
MEDICAL SAFETY FEATURES” and any improvements thereon which he makes, conceives
or acquires during the course of his association with Company, and for one year thereafter, and
in and to said Applications and any and all Letters Patent and extensions thereof of the United

States and

countries foreign thereto which have been or may be granted on said inventions or any

part thereof, or any improvements thereon or on said Applications, or any divisional, continuing,
renewal, r¢issue, or other application and all international priority rights associated therewith,

based in w
Dr. Victor
through an

Company

hole or in part thereon, or based upon said inventions, or any improvements thereon.
Loria shall not pursue commercialization of such intellectual property individually or
y Person other than Company;

(b) Dr. victor Loria shall not pursue, directly or indirectly, other than through
br a management company which is a subsidiary of Company, any commercial

ventures r¢lating to the opening of multiple medical offices.

Company,
John Stani

I
forth bess

(c) Dr. Victor Loria shall not pursue, directly or indirectly, other than through
any commercial ventures derived from the introduction of Dr. Loria to any Person by
be.”

4. The Operating Agreement, as amended, is otherwise confirmed.

WITNESS WHEREOEF, we have hereunto set our hands and seals on the date set
e our names.

 

 

Bae fe

a John Stanise

 
 

Cas

e 1:20-cv-02769-VSB Document 1-2 Filed 04/02/20 Page 3 of 3

EXHIBIT C

Schedule of Patents and Patent Applications

 

U.S. Application Serial No. | Filing Date | Title

 

15/405,24(¢

1/12/2017 | SILICONE OIL-IN-WATER COMPOSITION
USEFUL AS AN INJECTABLE FILLER AND AS
A SCAFFOLD FOR COLLAGEN GROWTH

 

 

 

 

 
